    Case: 1:20-cv-01088 Document #: 44 Filed: 01/25/21 Page 1 of 2 PageID #:591




                         IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

PNC BANK, NATIONAL ASSOCIATION and       )
PNC EQUIPMENT FINANCE, LLC.,             )
                                         )
                        Plaintiff,       )
                                         )
            v.                           )                        No. 20-cv-1088
                                         )
ILG INTERNATIONAL LOGISTICS GROUP,       )
INC., S&L CARTAGE, INC., BELLA ABEL LLC, )
and SAMIR JAKUPOVIC,                     )
                        Defendants.      )

                        DEFENDANTS’ OBJECTIONS TO
           PLAINTIFF’S MOTION TO APPOINT SPECIAL SALES OFFICER
       Defendants, ILG International Logistics Group, Inc., S&L Cartage, Inc., Bella Abel LLC,

and Samir Jakupovic (collectively referred to as “Defendants”), by and through their attorney,

Anthony J. Peraica of Anthony J. Peraica & Associates, Ltd., objects to the Plaintiff’s Motion to

Appoint Special Sales Officer and in opposition to the Plaintiff’s motion state as follows:

       1. Defendants had already placed the property for sale with Chopp Commercial

Properties, a commercial broker, as reflected by the Loop Net posting attached as Exhibit 1.

       2. Plaintiff has not shown in its motion any “special matters” as to how Patrick Stanton

has special selling abilities that would benefit this property.

       3. There is a bias of the Plaintiff towards the use of Patrick Stanton, which the Plaintiff

has not disclosed. Patrick Stanton and his real estate firm boast PNC as one of their clients. See

http://www.patrickcommercial.com/the-patrick-difference/our-clients/

       4. Defendants object to giving the selling officer carte blanche as any incentives that the

Plaintiff or Patrick Stanton would give to a potential purchaser would detract from the equity of

the property and potentially subject the Defendants to personal judgments.
    Case: 1:20-cv-01088 Document #: 44 Filed: 01/25/21 Page 2 of 2 PageID #:592




       5. Defendants further question the ability of Patrick Stanton to be the selling officer and

market the property because according to Exhibit A, Stanton had already marketed the property

once before and reported the Sale Price of $811,364, but another posting showed that Patrick

Stanton sold the property for $1,255,000 (Exhibit 2). There is a big difference between those

prices and Plaintiff’s motion does not address it.

       WHEREFORE, the Defendants ILG INTERNATIONAL LOGISTICS GROUP, INC.,

S&L CARTAGE, INC., BELLA ABEL LLC, and SAMIR JAKUPOVIC respectfully request that

this Honorable Court enter an order denying Plaintiff’s Motion to Appoint Special Sales Officer.

                                                     Respectfully Submitted,
                                                     ILG International Logistics Group, Inc.,
                                                     S&L Cartage, Inc., Bella.Abel LLC, and
                                                     Samir Jakupovic


                                                     By:     /s/ Anthony J. Peraica
                                                            Attorney for Defendants

Anthony J. Peraica, ARDC NO.: 6186661
Anthony J. Peraica & Associates, Ltd.
Attorneys for Defendants
5130 South Archer Avenue
Chicago, Illinois 60632
773-735-1700
support@peraica.com
